 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    GARY DALE BARGER aka Gary Francis                    No. 1:18-cv-01462-SKO HC
      Fisher,
11
                          Petitioner,
12                                                         FINDINGS AND RECOMMENDATION
              v.                                           TO DISMISS PETITION FOR
13                                                         LACK OF JURISDICTION
      CALIFORNIA HEALTH CARE
14    FACILITY, CORCORAN STATE                             COURT CLERK TO ASSIGN DISTRICT
      PRISON,                                              JUDGE
15
                          Respondents.                     (Doc. 1)
16

17
             Petitioner, Gary Dale Barger (also known as Gary Francis Fisher), proceeds pro se with a
18
     petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner filed his petition for
19
     writ of habeas corpus on October 19, 2018. Petitioner has filed over 20 different habeas and
20
     §1983 cases since 2012. Because Petitioner has not sought leave of the Ninth Circuit Court of
21
     Appeals to file a second or successive petition, the undersigned recommends that the Court
22
     dismiss the petition.
23
       I.    Preliminary Screening
24
             Rule 4 of the Rules Governing § 2254 Cases requires the Court to conduct a preliminary
25
     review of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it
26
     plainly appears from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the
27
     Rules Governing 2254 Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990).
28
                                                          1
 1   A petition for habeas corpus should not be dismissed without leave to amend unless it appears

 2   that no tenable claim for relief can be pled were such leave to be granted. Jarvis v. Nelson, 440

 3   F.2d 13, 14 (9th Cir. 1971).

 4    II.    No District Court Jurisdiction Over Second or Successive Petition

 5           Because Petitioner filed this petition after April 24, 1996, the provisions of the

 6   Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) apply. Lindh v. Murphy, 521

 7   U.S. 320, 327 (1997). When AEDPA applies, a federal court must dismiss a second or successive

 8   petition that raises the same grounds as a prior petition. 28 U.S.C. § 2244(b)(1). The court must

 9   also dismiss a second or successive petition raising a new ground unless the petitioner can show

10   that (1) the claim rests on a new retroactive constitutional right, or (2) the factual basis of the

11   claim was not previously discoverable through due diligence, and the new facts establish, by clear

12   and convincing evidence, that but for the constitutional error, no reasonable factfinder would have

13   found the applicant guilty of the underlying offense. 28 U.S.C. § 2244(b)(2)(A) and (B).

14           The circuit court of appeals, not the district court, must decide whether a second or

15   successive petition satisfies the statutory requirements to proceed. 28 U.S.C. §2244(b)(3)(A)

16   ("Before a second or successive petition permitted by this section is filed in the district court, the

17   applicant shall move in the appropriate court of appeals for an order authorizing the district court

18   to consider the application"). This means that a petitioner may not file a second or successive

19   petition in district court until he has obtained leave from the court of appeals. Felker v. Turpin,

20   518 U.S. 651, 656-57 (1996). In the absence of an order from the appropriate circuit court, a
21   district court lacks jurisdiction over the petition and must dismiss the second or successive

22   petition. Greenawalt v. Stewart, 105 F.3d 1268, 1277 (9th Cir. 1997).

23           Petitioner has not secured leave from the Ninth Circuit Court of Appeals to file the

24   above-captioned petition. Accordingly, the Court recommends dismissing the petition for lack of

25   jurisdiction.

26   III.    Certificate of Appealability
27           A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a

28   district court's denial of his petition, but may only appeal in certain circumstances. Miller-El v.
                                                         2
 1   Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining whether to issue a

 2   certificate of appealability is 28 U.S.C. § 2253, which provides:

 3                  (a) In a habeas corpus proceeding or a proceeding under section 2255
 4          before a district judge, the final order shall be subject to review, on appeal, by
            the court of appeals for the circuit in which the proceeding is held.
 5
                     (b) There shall be no right of appeal from a final order in a proceeding
 6          to test the validity of a warrant to remove to another district or place for
            commitment or trial a person charged with a criminal offense against the
 7
            United States, or to test the validity of such person's detention pending
 8          removal proceedings.

 9                 (c) (1) Unless a circuit justice or judge issues a certificate of
            appealability, an appeal may not be taken to the court of appeals from—
10
                            (A) the final order in a habeas corpus proceeding in which the
11
            detention complained of arises out of process issued by a State court; or
12
                              (B) the final order in a proceeding under section 2255.
13
                          (2) A certificate of appealability may issue under paragraph (1)
14          only if the applicant has made a substantial showing of the denial of a
            constitutional right.
15

16                       (3) The certificate of appealability under paragraph (1) shall
            indicate which specific issues or issues satisfy the showing required by
17          paragraph (2).
18          If a court denies a habeas petition, the court may only issue a certificate of appealability
19
     "if jurists of reason could disagree with the district court's resolution of his constitutional claims
20
     or that jurists could conclude the issues presented are adequate to deserve encouragement to
21
     proceed further." Miller-El, 537 U.S. at 327; Slack v. McDaniel, 529 U.S. 473, 484 (2000).
22

23   Although the petitioner is not required to prove the merits of his case, he must demonstrate

24   "something more than the absence of frivolity or the existence of mere good faith on his . . .

25   part." Miller-El, 537 U.S. at 338.
26          Reasonable jurists would not find the Court's determination that it lacks jurisdiction over
27
     the petition to be debatable or wrong, or conclude that the issues presented required further
28
                                                         3
 1   adjudication. Accordingly, the undersigned recommends that the Court decline to issue a
 2   certificate of appealability.
 3
     IV.      Conclusion and Recommendation
 4
              The undersigned recommends that the Court dismiss the Petition for writ of habeas corpus
 5
     with prejudice for lack of jurisdiction and decline to issue a certificate of appealability.
 6

 7            These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty

 9   (30) days after being served with these Findings and Recommendations, either party may file
10
     written objections with the Court. The document should be captioned AObjections to Magistrate
11
     Judge=s Findings and Recommendations.@ Replies to the objections, if any, shall be served and
12
     filed within fourteen (14) days after service of the objections. The parties are advised that failure
13
     to file objections within the specified time may constitute waiver of the right to appeal the District
14

15   Court's order. Wilkerson v. Wheeler, 772 F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v.

16   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
17            The Court Clerk is hereby directed to assign a district judge to this action.
18

19
     IT IS SO ORDERED.
20
21   Dated:     October 26, 2018                                    /s/   Sheila K. Oberto             .
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                         4
